IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00263-CR

TRENTON EUGENE SINYARD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                             From the 40th District Court
                                 Ellis County, Texas
                               Trial Court No. 40346CR


                             REINSTATEMENT ORDER

        This appeal was abated to the trial court on October 24, 2018 because no brief had

been filed for appellant. Appellant’s brief was received by the Court on November 2,

2018.

        Accordingly, this appeal is reinstated. Appellant’s brief is filed as of the date it

was received. Appellant’s motion for extension of time to file appellant’s brief, also filed

on November 2, 2018, is dismissed as moot.

        The State’s brief in this appeal is due 30 days from the date of this Order.


                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion dismissed
Order issued and filed November 14, 2018




Sinyard v. State                           Page 2